DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 16, 2021 has been entered.
Applicants' arguments, filed March 16, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1, 3-6, 8-11, and 16 are currently under examination. Claims 12 and 13 remain withdrawn. 
Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-6, 8-11, and 16 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Graff-Andersen (U.S. 5,869,029 – provided via IDS dated 7/14/2017).
Graff-Andersen teaches a process for making a toothpaste composition comprising agglomerating (i.e. hydrating) a water-soluble or water-swellable polymer 2). The addition of heat and polyols were demonstrated to reduce the time required for agglomeration (Table 1, 3 and 4, particularly examples 15-18). The carrageenan and CMC serve as binders and thickeners for the other toothpaste ingredients (col.4, lines 25-34). Other toothpaste ingredients include (1) fluoride (col. 4. lines 25-34), which is present as sodium monofluorophosphate at 0.76 wt% (Examples), and (2) humectants, which may be included at 0.5-90% of the polymer (col.4, lines 56-67) and (3) dental abrasives such as calcium carbonate, dibasic calcium phosphate, tribasic calcium phosphate or calcium sulfate. 
It would have been prima facie obvious to one having ordinary skill in the art formulating the composition of Graff-Andersen, at the time of filing the present application, to add carrageenan to water, add CMC, and allow the composition formed agglomerate the carrageenan and CMC at room temperature, thereby hydrating carrageenan. Further, is would have been obvious to include humectants, sodium monofluorophosphate, and a calcium containing abrasive to form a toothpaste which is stable and effective in providing oral care.  Room temperature overlaps or lies within the instantly recited range of 20-25ºC. See MPEP 2144.05.  When selecting a carrageenan, a skilled artisan would have found it prima facie obvious to choose from within the known forms of carrageenan, which include K, I, and Ʌ.  

Reply to Obviousness Arguments
Applicant submits that Graff-Anderson does not teach “hydrating the linear sulfated polysaccharide in water at a temperature of from 20°C to 25°C to provide a hydrated homogeneous gel,” as is presently recited by independent claim 1. The Office noted, “Examples 1-8 reported temperatures ranging from 38-60°C, which overlaps with the instantly recited range of 5-45°C.” Applicant notes that claim presently recites a hydration temperature of from 20º-25°C, so the rejection should be withdrawn. 
Examiner disagrees. Graff-Andersen teaches that exemplary formulations of aqueous polyol solutions were heated to 50ºC, but the reference is not limited to certain exemplary formulations. See MPEP 2123. Rather, a reference should be relied upon for all that is teaches or suggests to one having ordinary skill in the art, including non-preferred embodiments. Id.  Here, the Graff-Andersen reference teaches that the formulations may be made at room temperature (see Examples 15-18 and Example No. A2). Carrageenan is taught to agglomerate across a range of temperatures, including room temperature, albeit at different rates (see table 1). Thus, one of skill in the art would have been motivated to make the toothpaste of Graff-Andersen at room temperature, which a skilled artisan would recognize as falling into, or at least overlapping, with the instantly recited range of 20°C to 25°C. Where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).  MPEP § 2144.05(II)(A) further specifies that differences in temperature will not support patentability absent evidence criticality. Applicants have shown no evidence of criticality, so their argument is considered unpersuasive and the obviousness rejection maintained. 

Examiner disagreed. Examples 15-18 demonstrate that CMC can be agglomerated at room temperature. Table 1 demonstrates that carrageenan can be agglomerated at a wide range of temperatures. Example A2 reports a hydration time of 22 minutes for untreated carrageenan, which one of skill in the art would understand as being room temperature. Thus, one of skill in the art would be motivated to hydrate the carrageenan at room temperature, which overlaps or lies within the temperature range instantly recited. Accordingly, Applicants argument remains unpersuasive.

 
Conclusion
No claims are currently allowed. 


 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612